Citation Nr: 0844333	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUE

Evaluation of diabetes mellitus, type II, currently rated as 
20 percent disabling.







ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty in the Army from August 29, 
1960 to September 9, 1966 and the Air Force from September 
12, 1966 to September 30, 1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which granted service connection for diabetes mellitus, type 
II, rated as 20 percent disabling.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus, type II, 
requires the use of insulin and a restricted diet; however, 
regulation of activities is not required.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2005 from the RO to the veteran which 
was issued prior to the RO decision in April 2006.  
Additional letters were issued in December 2006 and March 
2008.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2007 SOC, and the September 2008 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in December 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in December 2006, the veteran 
was informed that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  He was also provided an SSOC in 
September 2008, which reviewed and considered all evidence of 
record.  Therefore, the veteran has been provided with all 
necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Moreover, private and VA treatment records are on file and VA 
compensation examinations were conducted.  The Board notes 
that the examination was conducted by a medical professional 
and it is clear that prior records were reviewed.  In 
addition, the examination report included clinical findings; 
thus the report is adequate for rating appellate purposes.  
We also accept the private medical evidence as adequate and 
probative as to impairments, limitations, prescribed 
medications, and the frequency of visits to a diabetic care 
provider.  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
diabetes mellitus, given that he has been provided all the 
criteria necessary for establishing higher ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  To the extent that there has been 
any presumed prejudicial preadjudicative notice error, if 
any, it did not affect the essential fairness of the 
adjudication now on appeal.  


II.  Factual background.

The veteran's claim for service connection for diabetes 
mellitus (VA Form 21-526), was received in April 2005.  
Submitted in support of the claim were private treatment 
reports, dated from March 1983 through January 2006.  These 
records show that the veteran was diagnosed with new onset 
diabetes in January 2001.  Treatment reports dated from 2001 
through 2002 show that the veteran's diabetes was controlled 
and stable on Glyburide.  The veteran was seen for a follow 
up visit in August 2005, at which time he reported an 
increase in his blood sugar level; he also reported problems 
with his right foot, occasional blurred vision, and 
occasional tingling and numbness in his lower extremities.  
The assessment was diabetes mellitus, type II, uncontrolled.  
During a clinical visit at the Family Practice Clinic in 
September 2005, it was noted that the diabetes mellitus was 
uncontrolled; his medication was increased.  When seen in 
October 2005, the veteran indicated that he had had 
continuous problems with high sugars.  

In January 2006, the veteran was seen at the Phoenix Medical 
Group for diabetes management.  It was noted that the veteran 
was doing better in regards to diabetic control but he got a 
viral syndrome with respiratory infection.  His blood sugars 
had been high again for a couple of weeks.  He was currently 
on Glucophage 1000 mg b.i.d. and Glyburide 10 mg b.i.d.  The 
examiner noted that the veteran had been exercising more.  
The impression was diabetes mellitus type II, uncontrolled.  
The examiner noted that the veteran was advised to continue 
on Glyburide and Metformin at maximum doses; he would add a 
GLP-1 analog, Byetta, 5 mg b.i.d. before meals, which will 
improve postprandials, hyperglycemia and help with weight 
loss.  Dietary recommendations as well as recommendations 
regarding physical activity were also given.  

The veteran was afforded a VA examination in February 2006.  
The veteran indicated that he tried to follow a good diabetic 
diet but has difficulty.  He was taking 1000 mg of Metformin 
daily, 5 mg of Glyburide twice daily, and a Byetta 10 mg 
injection was recently added.  It was noted that the veteran 
was on Avandia until three to four months ago, and while on 
that medication, he had much difficulty with hypoglycemia.  
He stated that he had not had to regulate his activities 
because of diabetes.  Once he stopped the Avandia, he did 
very well in terms of not having any hypoglycemia.  The 
veteran described sugars dipping to as low as 50 or 60 with 
severe hunger, sweating, anxiety, and dizziness; he noted 
that these symptoms responded to eating.  There was no 
history of heart disease, angina, stroke, TIA, claudication, 
diabetic foot problems such as ulcers, or any other 
circulatory problems.  He sees an eye doctor annually and 
there had been no retinopathy.  However, he reported symptoms 
of peripheral neuropathy.  Following an evaluation, the 
examiner reported an impression of diabetes mellitus, type 
II.  He noted that the veteran had the complications of mild 
peripheral neuropathy of the feet, and there was also early 
diabetic nephropathy with slight proteinuria.  There were no 
other complications, and he had not had any episodes of 
ketoacidosis.  Hypertension had not been diagnosed.  

The veteran was seen for a follow up evaluation in July 2006.  
At that time, it was noted that he was currently on Novolog 
70/30 140 units at dinner time.  It was noted that the 
veteran was now experiencing hypoglycemic episodes.  He was 
also on Byetta 10 mg. b.i.d. and oral hypoglycemics at 
maximum doses.  The veteran was described as obese, but in no 
apparent distress.  The heart had regular rate and rhythm, 
and the lungs were clear.  The impression was diabetes 
mellitus, type II.  Dietary and exercise counseling was 
given.  Refills on insulin, syringes and Glyburide were 
given.  When seen in September 2006, it was noted the veteran 
was doing much better with blood sugars in the low to mid 
100s.  He had an episode of hypoglycemia.  It was recommended 
that the veteran continue current regimen for diabetes 
management.  It was noted that the veteran was better 
controlled right now; however, he was advised to continue 
Byetta and oral hypoglycemics at maximum doses and 70/30 
Novolog 194 units at dinner time.  

Of record is a statement from Dr. Hyun-Suk Chong, dated 
September 29, 2006, indicating that the veteran was currently 
under his care for the management and treatment of a very 
difficult to control Diabetes Mellitus type II.  He stated 
that he has been the veteran's diabetologist for over one 
year.  Dr. Chong explained that, in spite of a strict diet 
and lifestyle modification regimen, in addition of multiple 
oral hypoglycemic medications, the veteran was not able to 
achieve adequate control and he was now requiring multiple 
daily injections of insulin and GLP-1 analogs to finally 
achieve appropriate blood sugar levels.  

Additional records from Dr. Hyun-Suk Chong, dated from August 
2007 through February 2008, show that the veteran continued 
to receive follow up evaluations and treatment for his 
diabetes mellitus.  During a clinical visit in September 
2007, it was noted that the veteran was currently on Byetta 
10 mcg b.i.d., Metformin and Glyburide at maximum doses and 
Novolog 180 units at bedtime.  Dr. Chong noted that the 
veteran recently started making drastic changes in his diet 
and physical activity level.  He reportedly had been 
experiencing lower blood sugars over night.  The heart had 
regular rate and rhythm.  The lungs were clear to 
auscultation and percussion.  There was no edema, clubbing or 
cyanosis.  No recent blood work was available.  The 
assessment was diabetes mellitus type 2, diabetic neuropathy, 
obesity, hyperlipidemia, insulin resistance.  Similar 
findings were recorded in October 2007.  When seen in January 
2008, it was noted that the veteran was also started on 
Gemfibrozil on his last visit.  It was reported that physical 
activity was minimal.  Dr. Chong reported that they would 
start the veteran on twice daily injections of Novolog 70/30, 
100 units b.i.d.  It was also noted that the veteran was to 
increase the dose by 2-4 units every two days until achieving 
blood sugars of 150 or less.  The assessment was diabetes 
mellitus type II, uncontrolled.  In February 2008, Dr. Chong 
noted that the veteran had much better control.  

The veteran was afforded another VA examination in April 
2008.  It was noted that the veteran has never had 
ketoacidosis.  His diet has become much better over the past 
four or more weeks; he has reduced his carbohydrate 
initially, has lost about 10 pounds and is very happy with 
this change in diet.  It was noted that his diabetic control 
was much better.  His current medications include Glyburide 5 
mg twice daily, Metformin 2000 mg twice daily, and he is 
taking Novolog insulin 70/30 200 units before breakfast and 
200 units before dinner.  It was also noted that, in addition 
to having better control of the blood sugars, he has also for 
the past four months been free of any hypoglycemic reactions 
(prior to that he had frequently had difficulty with blood 
sugars, once even as low as 20).  The examiner noted that the 
veteran does not have to restrict his exercise or physical 
activity because of his diabetes now for these many months.  
He is active, walks and swims.  There were no symptoms of and 
no history of diabetic foot ulcers or other foot problems 
other than dry skin, stroke, TIA, claudication, any 
gastrointestinal or genitourinary functional problems, any 
erectile dysfunction or any skin condition likely to be 
secondary to diabetes.  The veteran was described as a 
stocky, well-developed, obese, and very alert and pleasant 
man.  His gait was normal.  There were no carotid bruits; 
dorsalis pedis and posterior tibial pulses were all palpable.  
There was hyperkeratosis and there were some nail changes 
suggestive of onychomycosis, but there were no ulcerations, 
no signs of ischemia, skin was intact and the feet were warm 
to the touch.  The pertinent diagnosis was diabetes mellitus 
type II, diabetic neuropathy of the lower extremities, and 
early diabetic nephropathy, manifested only by proteinuria.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the disability due to diabetes mellitus 
has not significantly changed and a uniform evaluation is 
warranted.  In reaching this determination, the Board 
recognizes that the veteran has gone from poor to better 
control and that his medication has been adjusted.  However, 
the overall disability as contemplated by the rating schedule 
has not varied to a degree that would warrant a staged 
evaluation.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The veteran's diabetes mellitus is rated 20 percent disabling 
effective from April 12, 2004.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.120, Diagnostic Codes (Code) 7913.  According to Code 
7913, a 20 percent evaluation is authorized when the diabetes 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the severity of the 
veteran's DM, type II, and that a higher rating is not 
warranted.  In order to be entitled to the next higher 
evaluation of 40 percent under Diagnostic Code 7913, the 
evidence must show that the veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activity.  These criteria are conjunctive, meaning all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the veteran's diabetes 
mellitus, type II, is not warranted.  The evidence overall 
reflects the veteran's diabetes continues to meet the 20 
percent criteria as he is shown to require insulin and 
restricted diet and oral hypoglycemics.  However the evidence 
fails to show that he requires any regulation of activities 
in addition to his medications and dietary treatments, which 
would warrant a 40 percent rating.  None of the medical 
records suggest any regulation or restriction of his 
activities based on his diabetes, aside from dietary 
restrictions.  Nor is there evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  The Board recognizes that the 
veteran has indicated that his activities are limited.  In 
this regard, in September 2006, Dr. Chong reported that the 
veteran had made lifestyle modifications in an effort to 
control his diabetes.  Again, a January 2008 treatment report 
from Dr. Chong noted that physical activity was limited.  
However, this evidence merely shows that the veteran is 
unable to do certain activities, but does not show that a 
doctor has actually regulated his activities.  On the 
contrary, it appears that the veteran's VA primary care 
physician has recommended exercise and physical activity to 
the veteran.  These reports indicate that counseling 
regarding diet and physical activity was provided.  Further, 
this evidence is not inconsistent with the April 2008 VA 
examination; at that time, the VA examiner stated that the 
veteran does not have to restrict his exercise or physical 
activity because of his diabetes.  Thus, the preponderance of 
the evidence is against a finding that the veteran must 
regulate his activities due to his diabetes, which is 
required to warrant a higher 40 percent rating.  

Further, although recently the veteran has reported 
hypoglycemic episodes, the evidence of record does not show 
that he has been hospitalized due to episodes of ketoacidosis 
or hypoglycemic reactions, nor does he visit a diabetic care 
provider at least twice a month or more so as to warrant a 
higher 60 percent or 100 percent disability rating.  Moreover 
any associated compensable complications have already been 
evaluated separately.  

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the veteran has been 
service-connected for nephropathy and peripheral neuropathy 
of the lower extremities.  Because these associated 
conditions are separately compensable, they have not been 
considered part of the diabetic process for purposes of the 
Board's analysis under Diagnostic Code 7913.  

In sum, with the exception of the disabilities that have been 
assigned separate ratings, the veteran current symptoms 
associated with his diabetes are adequately contemplated in 
the current 20 percent disability rating.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus, type II.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An evaluation excess of 20 percent for type II diabetes 
mellitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


